Citation Nr: 1426326	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-33 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for the 2012 calendar year.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active duty service from June 1952 to June 1955.  He is the recipient of the Silver Star Medal and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.

In November 2013 the Board remanded the issue on appeal for further development. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals an October 2013 and May 2014 Informal Hearing Presentations submitted by the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for a clothing allowance so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

In November 2013 the Board remanded the issue on appeal in order to obtain all records from the Veteran's VAMC file that are relevant to his claim for entitlement to a clothing allowance, to include an August 2004 examination report, and associate such records with his claims file.  In addition the Board directed for the Veteran's claims folder and medical folder to be reviewed by the Chief Medical Director or designee to certify whether or not the wrist brace(s) worn by the Veteran was worn to treat his service-connected shell fragment wounds to the left hand and muscle groups VII and VIII and to determine if this renders him eligible for a VA clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  Finally, it was directed that if the local Chief of Prosthetics and Sensory Aids has been designated to act on these matters by the Under Secretary of Health that it should be specifically noted in the claims file.

In compliance with the November 2013 remand, the Veteran's medical records were obtained, the Chief of Prosthetics and Sensory Aids Service provided a negative opinion, and it was noted that Chief of Prosthetics and Sensory Aids has been designated to act on these matters.  Therefore, it appears that the AOJ has substantially complied with these remand directives such that no further action is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board directed for the RO to obtain the August 2004 VA examination report; however, it was not obtained.  The August 2004 report was not obtained, and the Prosthetics division indicated that there was no documentation of this examination within the Computerized Patient Record System (CPRS).  As this record appears to have existed at one point, the Board finds that the AOJ should associate with the claims folder all VA clinic records from January 2004 to June 2010, and from July 2011 to the present.  Once these additional records are obtained, then the Veteran's claim should be readjudicated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA clinic records from January 2004 to June 2010, and from July 2011 to the present.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

